DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-8, 10-11, 13, 19, 21-25, and 27 are allowed.

REASONS FOR ALLOWANCE
Claim(s) 1-8, 10-11, 13, 19, 21-25, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the system, method, and non-transitory computer readable storage medium which the steps below to be performed:
receiving, in a backend computing system of a first financial institution comprising at least one computer processor and from a point of transaction device, a transaction being conducted at the point of transaction device and an identifier 7U.S. Patent Application No. 15/989,942for a first financial instrument issued by the first financial institution and for the transaction being conducted at the point of transaction device, the first financial instrument identifying a primary financial account associated therewith;
determining, by the backend computing system of the first financial institution that account agnostic transaction routing is enabled for the primary financial account;
retrieving, by a customer electronic device hosting an electronic wallet comprising a plurality of secondary financial accounts including the primary financial account, at least one transaction routing rule associated with the plurality of secondary financial accounts from a transaction rules database, wherein the at least one transaction routing rule is received at the transaction rules database from a third party, and wherein the transaction routing rule specifies a condition for selecting one of the plurality of secondary financial accounts;
identifying, by the customer electronic device, one of the plurality of secondary financial accounts for conducting the transaction based on the transaction and the transaction routing rule, wherein the identified secondary financial account is issued by a second financial institution; and
settling, by the backend computing system of the first financial institution and a backend computing system of the second financial institution, the transaction, wherein settling the transaction comprises:
routing by the backend computing system of the first financial institution, the transaction to the backend computing system of the second financial institution that issued the identified secondary financial account a for settlement;
responsive to receiving, by the backend computing system of the first financial institution and from the backend computing system of the second 8U.S. Patent Application No. 15/989,942 Attorney Docket No. 052227.001428 financial institution, a rejection of authorization from the second financial institution that issued the identified secondary financial account, settling the transaction with the primary financial account;
responsive to receiving, by the backend computing system of the first financial institution and from the backend computing system of the second financial institution, an authorization from the financial institution associated with the selected second financial account, settling the transaction with the identified secondary financial account; and
notifying, based on the settlement, a customer that is associated with the primary financial account and the secondary financial account.

The closest art of record, US Patent Application Publication 20190340604 to Nadella, et al., discloses “An intelligent wallet (IW) computer device is provided for recommending a payment card from a plurality of payment cards to a cardholder for use in a payment transaction with a merchant. The IW computer device includes a memory device for storing data and a processor in communication with the memory device. The processor is programmed to receive event data and transaction data associated with the payment transaction. The transaction data includes product identifier data and purchase amount data. The processor is further programmed to receive payment card rules and cardholder preferences for each of the plurality of payment cards associated with the cardholder and to recommend a candidate payment card from the plurality of payment cards. The candidate payment card is recommended by processing the event data and the transaction data with the payment card rules and the cardholder preferences.”
The closest art of record, US Patent Application Publication 20150332246 to Lafeer, et al., discloses “A system for conducting a transaction is disclosed. The system may include one or more memory devices storing instructions and one or more processors configured to execute the instructions to receive information associated with a transaction initiated using a multi-account card. The one or more processors may be further configured to select and employ one of a plurality of transaction accounts to complete the transaction.”
The closest art of record, US Patent Application Publication 20170140385 to Dobson, et al., discloses “A method for processing a declined payment transaction using a secondary financial institution includes: receiving a transaction message for a payment transaction from an acquiring institution, the transaction message including a primary account number, transaction amount, institution identifier, and transaction data; calculating a fraud score based on application of fraud algorithms to data included in the transaction message; transmitting the transaction message and fraud score to an issuer; receiving an authorization response from the issuer, the response including a response code indicative of denial of the transaction; identifying a secondary financial institution; modifying the transaction message by replacing the institution identifier with an alternative identifier associated with the secondary financial institution; and transmitting the modified transaction message to the acquiring institution.”
The closest art of record, Non-patent literature PayPal's Coolest Mobile Wallet Feature: The Oops Button to Woyke, discloses “The most notable feature of PayPal’s mobile wallet is payment flexibility. Users of PayPal’s mobile wallet application will be able to choose how they want to pay for purchases even after the sale. That means a purchase can be transferred to a different credit card, a debit card, a PayPal account or even a store gift card, if necessary, directly through the PayPal app. The payment could also be split between multiple cards/payment sources.”.

Reasons for Patent Eligibility
The 101 Alice rejection is not applicable. The 101 rejection is not applicable because even though the claims recite an abstract idea, the limitations when considered in ordered combination are indicative of integration into a practical application because as a specific combination of steps, particularly when considering the claims and additional elements as an ordered combination the claims amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment in that steps are executed in a non‐conventional and non‐generic way.
 Further, as an ordered combination, the claims are also not well-understood, routine or conventional.
For the reasons stated above, claims 1-8, 10-11, 13, 19, 21-25, and 27 have been deemed to be patent eligible under 35 U.S.C 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694